715 F.2d 161
114 L.R.R.M. (BNA) 2626
Paul E. SCOTT, et al., Plaintiffs-Appellees,v.Bill MOORE, et al., Defendants,Laborers International Union of North America, Local # 870,et al., Defendants-Appellants,International Union of Operating Engineers, etc., AFL-CIO,Local # 450, Defendant-Appellant.
No. 79-1196.
United States Court of Appeals,Fifth Circuit.*
Sept. 8, 1983.

Martin W. Dies, Orange, Tex., for defendants-appellants.
Robert Q. Keith, Arthur R. Almquist, Beaumont, Tex., for plaintiffs-appellees.
Laurence Gold (AFL-CIO), Washington, D.C., amicus curiae.
John H. Smither, Houston, Tex., for Assoc. Bldg. and Cont.
David Crump, Law School, University of Houston, Houston, Tex., David T. Bryant, National Right to Work Legal Defense Foundation, Inc., Springfield, Va., for Legal Foundation of America.
Appeals from the United States District Court for the Eastern District of Texas.ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, BROWN, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, WILLIAMS and GARWOOD, Circuit Judges.

ORDER:

1
In accordance with the mandate of the Supreme Court of the United States dated July 5, 1983, --- U.S. ----, 103 S.Ct. 3352, 77 L.Ed.2d 1049, and filed in this court August 12, 1983, this cause is remanded to the United States District Court for the Eastern District of Texas with directions to vacate its judgment and dismiss the complaint.   All costs are assessed against plaintiffs-appellees.



*
 Former Fifth Circuit case, section 9(1) of Public Law 96-452--October 14, 1980